SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2011 Commission File Number:333-13944 MAHANAGAR TELEPHONE NIGAM LIMITED (Name of Registrant) 12th Floor, Jeevan Bharati Tower-1, 124 Connaught Circus New Delhi 110 001,India (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No S If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Mahanagar Telephone Nigam Limited (MTNL) TABLE OF CONTENTS Exhibit Press Release re Mahanagar Telephone Nigam Limited Announces Filing of Annual Report on Form 20-F, dated September 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Mahanagar Telephone Nigam Limited (Registrant) By: /s/S. R. Sayal Name: S. R. Sayal Title: Company Secretary Date:October 10, 2011
